FORM PX14A6G URBAN OUTFITTERS, INC. – URBN Filed: April 11, 2013 Notice of Exempt Solicitation. Definitive Materials. United States Securities and Exchange Commission Washington , D.C. 20549 Notice of Exempt Solicitation Pursuant to Rule 14a-103 1. Name of Registrant: Urban Outfitters, Inc. 2. Name of person(s) relying on exemption: a. Calvert VP S&P 500 Index Portfolio, acting through Calvert Investment Management,Inc. b. The Comptroller of the State of New York as trustee of the New York State Common Retirement Fund. c. The Treasurer of the State of Connecticut as trustee for the Connecticut Retirement Plans and Trust Funds. d. Portico Benefit Services / A Ministry of the ELCA e. Mercy Investment Services. 3. Address of person(s) relying on Exemption: a. 4550 Montgomery Avenue, Suite 1000N, Bethesda, MD 20814 b. 110 State Street, Albany, NY 12236 c. 55 Elm Street , Hartford, CT 06106 d. 800 Marquette Ave., Suite 1050 , Minneapolis, MN 55402 e. 2039 North Geyer Road , St. Louis, MO 63131 4. Written Materials: Attached are written materials, submitted pursuant to Rule 14a-6(g) promulgated under the Securities Exchange Act of 1934, in connection with a proxy proposal to be voted on at the Registrant’s 2013 Annual Meeting. IMPORTANT PROXY VOTING MATERIAL Shareholder Rebuttal to the Urban Outfitters, Inc.
